DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.

Response to Amendment
Amendment filed 3/23/2022 has been entered and fully considered. Claims 1-17 are pending. Claims 1 and 2 are withdrawn. Claims 3, 15 and 16 are amended. Claim 17 is new. No new matter is added. 

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references teach or suggest a pressure sensitive adhesive layer comprising one or both of a modified bitumen or bitumen. 
While the cited references fail to teach this feature, the newly added limitations were not previously presented and will be addressed in this Official Correspondence. 
Applicant argues that the “bitumen or modified bitumen” in claim 3 does not render claim 8 indefinite since claim 8 requires that the polymeric layer comprises modified bitumen. 
Upon further review, Examiner agrees with Applicant. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
___________________________________________________________

Claims 3, 4, 7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCLOSKEY (US 5,494,755) in view of OBAYASHI et al. (US 4,749,625), GOTO (US 4,647,714) and O’ROURKE et al. (US 2007/0196610)
With respect to claim 3, 15 and 16, 
MCCLOSKEY does not explicitly disclose that the layer of metal is between 10 and 100 nm thick. OBAYASHI et al. discloses that the metal plating (Column 3, lines 42-55) exhibits excellent shielding. The thickness is between 0.1 micron (e.g., 100 nm) to 5 microns (Column 4, lines 10-15). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the metal film of MCCLOSKEY with a thickness of 100 nm, as taught by OBAYASHI et al., so that the shielding is excellent. 
MCCLOSKEY does not explicitly disclose that the adhesive layer on the metal containing layer is a pressure sensitive adhesive. GOTO discloses that the release liner is applied to a pressure sensitive adhesive layer so that it can be formed as a tape (Column 4, lines 25-60). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a pressure sensitive adhesive under the liner of MCCLOSKEY, as taught by GOTO so that the release liner can be held when not in use and then removed when needed for use as a tape. 
While MCCLOSKEY doesn’t explicitly disclose the active steps of applying the adhesive coating; adhering the metal layer; adhering a pressure sensitive adhesive to the metal; and, placing the release liner, GOTO discloses the active steps of laminating the covering (e.g., polymeric layer of MCCLOSKEY) to the composite metal sheet (e.g., metal that is deposited on a polymer film) via an adhesive (Column 4, lines 14-30) and on the other side of the metal layer the active step of providing the pressure sensitive adhesive  and a release liner (Column 4, lines 40-50; Column 9, lines 40-55). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to perform the active steps of applying the adhesive between the polymeric layer and metal layer of MCCLOSKEY in order to actively adhere them while laminating, as well as adhering a pressure sensitive adhesive layer to 
MCCLOSKEY does not explicitly disclose that the pressure sensitive adhesive layer comprises bitumen and/or modified bitumen. O’ROURKE et al. discloses a barrier that acts as a shield from electromagnetic radiation (Paragraph [0031]) that uses bitumen as the adhesive which provides a durable seal and provides protection from water intrusion (Paragraph [0018]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use bitumen in the pressure sensitive adhesive of MCCLOSKEY, as taught by O’ROURKE et al., so as to provide a durable attachment that’s protected from water intrusion.
With respect to claim 4, MCCLOSKEY does not explicitly disclose that the metal foil is bonded to a reinforcement mat. OBAYASHI et al. discloses that the thin metal sheet can be provided with reinforcement by adding a reinforcing layer to the metal sheet. The reinforcement layer is a fabric sheet of woven fibers (e.g., a mat) (Column 7, lines 45-68; Column 8, lines 1-30). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply a reinforcing mat to the metal foil of MCCLOSKEY, as taught by OBAYASHI et al. so as to provide some structural reinforcement to the thin metal foil. 
With respect to claim 7, MCCLOSKEY does not explicitly disclose that the polymeric film is PVC. OBAYASHI et al. discloses that the polymeric layer is polyvinyl chloride and is flexible and water proof (Column 4, lines 30-40). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use PVC as 
With respect to claim 9, MCCLOSKEY discloses that the polymers are polyesters (Column 4, lines 1-5 and 50-55). 
With respect to claim 10, see rejection of claim 4. Further, MCCLOSKEY does not explicitly disclose the thickness of the polymeric film. OBAYASHI et al. discloses that the polymeric film has a thickness of between 0.05 mm and 1.0 mm (e.g., .000196 to .0393 inches), and provides sufficient levels of flexibility and mechanical strength (Column 4, lines 30-50). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a polymeric film of MCCLOSKEY having a thickness in the range of 0.00019 to 0.0393 inches, as taught by OBAYASHI et al. so as to provide the necessary mechanical strength and flexibility. 
With respect to claim 11, MCCLOSKEY discloses that the metal film is deposited via chemical vapor deposition (Column 4, lines 50-65). 

With respect to claim 12, MCCLOSKEY does not explicitly disclose that the polymeric layer has a thickness of between 0.030 and 0.060 inches. OBAYASHI et al. discloses that the thickness of the cover film (e.g., polymeric layer of MCCLOSKEY) has a thickness of 1000 microns (0.039 inches) or less for providing the desired flexibility and deformation properties (Column 3, lines 60-68; Column 4, lines 1-15). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a thickness of the polymeric layer of modified MCCLOSKEY with a thickness of 0.039 inches or 
With respect to claim 13, MCCLOSKEY does not explicitly disclose that a top surface of the polymeric layer contains a coating. OBAYASHI et al. discloses that the top surface comprising a stain proof  coating (Column 5, lines 10-25; Figure 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the top surface of MCCLOSKEY with a stain proof coating, as taught by OBAYASHI et al., so as to provide stain proofing thereto. 
With respect to claim 14, MCCLOSKEY discloses that the metal foil is made of aluminum (Column 4, lines 16-26). 
With respect to claim 17, MCCLOSKEY does not explicitly disclose the thickness of the adhesive. OBAYASHI et al. discloses that the bonding layers have a thickness of 0.05 to 1 mm (0.00196 to 0.039 inches) for increasing the mechanical strength and waterproof property (Column 11, lines 45-55 and Column 13, lines 30-35). 








___________________________________________________________
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCLOSKEY (US 5,494,755) in view of OBAYASHI et al. (US 4,749,625), GOTO (US 4,647,714) and O’ROURKE et al. (US 2007/0196610) as applied to claims 3, 4, 7 and 9-17 above, and further in view of STRAIT (US 9,314,994).

With respect to claim 5, Modified MCCLOSKEY does not explicitly disclose that the polymer layer is thermoplastic polyolefin. STRAIT discloses a high strength polymer layer which uses thermoplastic polyolefin (Column 2, lines 27-45). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use TPO as the polymer layer of modified MCCLOSKEY as taught by STRAIT so as to provide a high strength top layer. 

_________________________________________________________________________
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCLOSKEY (US 5,494,755) in view of OBAYASHI et al. (US 4,749,625), GOTO (US 4,647,714) and O’ROURKE et al. (US 2007/0196610) as applied to claims 3, 4, 7 and 9-17 above, and further in view of KELLEY et al. (US 2011/0120764)
With respect to claim 6, modified MCCLOSKEY does not explicitly disclose that the polymeric layer is an EPDM layer. KELLEY et al. discloses that the cover layer may be an EPDM layer for environmental protection (Paragraph [0057]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use EPDM as the polymeric film of modified MCCLOSKEY, as taught by KELLEY et al., for its environmental protection. 



_______________________________________________________________________
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCLOSKEY (US 5,494,755) in view of OBAYASHI et al. (US 4,749,625), GOTO (US 4,647,714) and O’ROURKE et al. (US 2007/0196610) as applied to claims 3, 4, 7 and 9-17 above, and further in view of MOHSEEN et al. (US 2009/0220720).

With respect to claim 8, modified MCCLOSKEY does not explicitly disclose that the polymeric layer comprises modified bitumen. MOHSEEN et al. discloses that the upper surface is a modified bitumen compound (Paragraph [0034] and [0043]) so that weatherable materials can be placed thereon. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the upper polymeric film  of modified MCCLOSKEY with or as a modified bitumen layer as taught by MOHSEEN et al. so that additional weatherable materials can be applied thereto. 



Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745